Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2021 has been entered.
Response to Declaration
The Declaration under 37 CFR 1.132 filed October 27, 2021 is sufficient to expand the application rate of mefentrifluconazole to approximately 0.01 to 0.2 mg per seed. The data in Table A demonstrates the application of mefentrifluconazole to a determinate seed at approximately 0.01 mg per seed provides a significant increase in emergence of determinate soybean compared to application of approximately 0.01 mg per seed of mefentrifluconazole to indeterminate soybean. The emergence of determinate soybean is 90%, while the emergence of indeterminate soybean is 12%. 
The data in Table B demonstrates the application of mefentrifluconazole to a determinate seed at approximately 0.01 mg per seed provides a significant increase in plant height of determinate soybean compared to application of approximately 0.01 mg per seed of mefentrifluconazole to indeterminate soybean. Plant heights of determinate soybean seed species is significantly more than the plant heights of indeterminate seed  
The data in Table C demonstrates that there are differences in growth when approximately 0.01 mg per seed of mefentrifluconazole is applied to a seed versus foliar treatments. The data demonstrates that soybean seeds treated with mefentrifluconazole have significantly better growth than soybean seeds treated with a foliar treatment.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The secondary considerations provided in the Declaration filed October 27, 2021 is convincing that application of mefentrifluconazole to seeds of determinate soybean at an application rate of approximately 0.01 mg per seed provides significant increases in emergence and plant height of determinate soybean when compared to indeterminate soybean. The data also demonstrates that application of approximately 0.01 mg per seed of mefentrifluconazole to determinate soybean seeds provides significantly better growth when compared to the foliar application of mefentrifluconazole. The results demonstrate that the application of mefentrifluconazole in the currently claimed ranges of approximately 0.01 to 0.2 mg per seed provides significantly better growth of determinate soybean. One of ordinary skill in the art would not have expected such a significant increase in fresh weight and treatment control on determinate soybean when the same compound, mefentrifluconazole, is applied in the same application amount approximately 0.01 to 0.2 mg per seed, as compared to indeterminate soybean. For these reasons, the claims, as currently amended, are allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRIAE M HOLT/Examiner, Art Unit 1616                                                                                                                                                                                                        
/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616